Dismissed and Memorandum Opinion filed August 19, 2004








Dismissed and Memorandum Opinion filed August 19,
2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01212-CV
____________
 
ROOSEVELT C. THOMAS,
Appellant
 
V.
 
OLYMPUS/NELSON PROPERTY MANAGEMENT
D/B/A WEYRICH REAL ESTATE, INC., Appellee
 

 
On Appeal from the
269th District Court
 Harris County, Texas
Trial Court Cause
No. 01‑25314
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed August 30, 2002.
On May 27, 2004, this Court issued an opinion and a judgment
affirming in part and reversing and remanding in part.  Appellant filed a motion for rehearing and
appellee filed a motion for rehearing en banc, which are both pending.  On August 6, 2004, the parties filed a joint
motion to dismiss the appeal in order to effectuate a compromise and settlement
agreement.  See Tex. R. App. P. 42.1.  The motion is granted.




In granting the parties= motion to dismiss, this
Court does not withdraw its opinion 
dated May 27, 2004.  See Tex. R. App. P. 42.1(c).
Further, the Court overrules as moot appellant=s motion for rehearing and appellee=s motion for rehearing en banc.  
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 19, 2004.
Panel consists of Justices
Edelman, Frost, and Guzman.